CASE 0:20-cv-01929-SRN-HB Doc. 78-3 Filed 12/07/20 Page 1 of 2




EXHIBIT C
             CASE 0:20-cv-01929-SRN-HB Doc. 78-3 Filed 12/07/20 Page 2 of 2


Date       Name                Hours     Rate      Amount       Narrative
                                                                Analyze case law and draft memorandum in support of
                                                                motion for an order to show cause and hold Fredin in
11/25/2020 Ena M. Kovacevic       2.70    330.00      891.00    contempt.
                                                                Analyze case law and draft memorandum in support of
                                                                motion for an order to show cause and hold Fredin in
11/30/2020 Ena M. Kovacevic       2.00    330.00       660.00   contempt.
 12/1/2020 Charles C. Gokey       5.20    535.00     2,782.00   Prepare motion to hold B. Fredin in contempt.
 12/2/2020 J. Haynes Hansen       0.30    440.00       132.00   Analyze show cause motion in preparation for filing.
                                                                Draft declaration of A. Lockner in support of Kreil's
                                                                motion for order to show cause and supporting
  12/2/2020 Ena M. Kovacevic      1.40    330.00      462.00    documentation.
                                                                Revisions and comments to brief and declaration in
  12/2/2020 Anne M. Lockner       1.30    725.00      942.50    support of motion to show cause.
                                                                Prepare and finalize motion for order to show cause as
  12/2/2020 Charles C. Gokey      3.80    535.00     2,033.00   to why B. Fredin should not be held in contempt.
Total                            16.70              $7,902.50
